DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 12/8/20.

Examiner's Amendment

The application has been amended as follows: An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consider action of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Application has been amended as follows : Specification amendment request made on 12/8/20 to fix the typographical error on specification page 22 line 1-7 based on Fig. 6 disclosure has been entered.



Allowable Subject Matter

Examiner's Statement of Reasons for Allowance/Examiner's Amendment/Comment:

Independent claims are interpreted based on Fig.6 and associated disclosure as well as applicant remarks presented on 12/8/20. The cited prior art failed to teach and suggest every limitation of the claims as presented. The prior art of record does not disclose, teach, or suggest neither singly nor in combination the claimed limitations of independent claim(s) as a whole.

Following are the prior art made of record and not relied upon. These are considered pertinent to applicant’s disclosure.

Document Number
Date
Inventor Names
Classification
US-20130301946 A1
11-2013
Rossato; Luca
H04N19/30
US-20150043641 A1
02-2015
GAMEI; James Alexander
H04N19/122
US-20120281927 A1
11-2012
ARAI; Hiroshi
H04N13/194
US-20140192860 A1
07-2014
ONNO; Patrice
H04N19/30
US-20160014411 A1
01-2016
Sychev; Maxim Borisovitvh
H04N19/50


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion

For the reasons above, claims 16 and 18-29 have been allowed and remain pending.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM N NIRJHAR whose telephone number is (571)272-3792.  The examiner can normally be reached on Monday - Friday, 8 am to 5 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482